El Juez Asociado Su. MacLeabt,
emitió la opinión del tribunal.
Este pleito fue establecido para anular un testamento. Los demandados presentaron una moción solicitando el traslado del caso de la Corte de Distrito de Arecibo a la de San Juan. La moción se fundaba en el artículo 66 de la Ley de Proce-dimientos Legales Especiales, y en el artículo 81 y siguientes del Código de Enjuiciamiento Civil. Se expresa en la mo-ción que la misma va acompañada de una declaración jurada y fundada y que el testamento y certificación de defunción se presentarán oportunamente; adjuntándose a la vez las excepciones previas que se alegan contra la demanda. Alega *579además la moción, que.el fundamento legal de la misma es que el-último domicilio del testador Bernardo Huicy fue San Juan y no Arecibo, según resulta de la referida declaración jurada, radicando en San Juan la mayor parte de los bienes del finado, siendo también esa ciudad el domicilio de la mayor parte de los demandados.
La resolución dictada en 22 de octubre de 1910, decla-rando sin lugar la moción es como sigue:
“Oscar y Waldemar Bithorn et al. v. Adolfo Ball Huicy et al. Nulidad de testamento.- Siendo el día señalado para la vista de la moción de traslado presentada en este caso, compareció el abogado Don Félix Santoni sustituyendo al compañero Don José Tous Soto, sin que compareciera la representación de los demandantes. El abogado Sr. Santoni sometió por. sus propios méritos la referida, moción-a la con-sideración de la corte, la que dicta la siguiente resolución: ‘ Entiende la corte que de acuerdo con el artículo 82 del Código de Enjuicia-miento Civil, si el demandado desea cambiar el lugar del juicio, debe presentar declaraciones juradas sobre los méritos de su defensa y de-mandar por escrito el traslado de la otra parte. La notificación de la moción para cambiar el lugar del juicio no es la demanda que la ley exige. Una demanda por escrito es esencial para la validez de una orden cambiando el lugar del juicio, según lo tiene declarado el Tribunal Supremo de California en los casos de Estrada v. Oreña, 54 Cal., 407; Byrne v. Byrne, 57 Cal., 348; Warner v. Warner, 100 Cal., 11. No consta de los autos que el demandado haya solicitado por -escrito, de la otra parte, el traslado de la causa, según preceptúa el referido artículo 82 del Código de Enjuiciamiento Civil. Por las razones expuestas, la corte declara sin lugar la moción presentada por los demandantes.’ ”
Se interpuso apelación contra la expresada resolución para ante esta corte, la que abora está sometida a nuestra consi-deración. Deberá notarse que esta moción fue denegada por no constar de los autos que el demandado baya solicitado por escrito de la otra parte, el traslado de la causa, según preceptúa el artículo 82 del Código de Enjuiciamiento Civil. Ese artículo dispone que el juicio se celebrará en él lugar en que se establezca la demanda, a menos que el demandado *580presente nna declaración jurada y fundada, y pida, por es-crito, que el juicio se celebre en el distrito correspondiente. Es evidente que la corte inferior sostiene que esta petición debe hacerse a la parte contraria en la acción. Se citan tres casos de California en apoyo de esta interpretación del estatuto. Ellos son los de Estrada v. Oreña, 54 Cal., 407; Byrne v. Byrne, 57 Cal., 348, y Warner v. Warner, 100 Cal., 11. Con respecto a este particular, el estatuto de California es igual al nuestro. (Código de Enjuiciamiento Civil de Pome-roy, art. 396.) Estos casos que hemos mencionado no sos-tienen la interpretación que la corte inferior da a nuestro estatuto, expresando simplemente que la petición debe ha-cerse por escrito; no siendo suficiente la notificación de la mo-ción para que se cumpla con el estatuto. En ellos no se dice que la petición deba hacerse a la parte contraria en el pleito. A nuestro juicio tal interpretación no es digna de aproba-ción, porque la petición debe hacerse a alguna persona o tribunal que tenga facultad para concederla, facultad que en este caso no tienen los demandantes; pero la corte inferior está facultada para ordenar el traslado de la causa, y es a ese tribunal a quien debe dirigirse la solicitud. Es verdad que la palabra pedir, según la emplea.el estatuto, no es muy propia o adecuada, y sería mejor usar cualquiera de las pala-bras rogar, exigir o solicitar, pero sin embargo, la petición debe dirigirse a la corte que pueda concederla o negarla, se-gún las circunstancias del caso. Pero sucede a veces, que aunque la resolución que una corte dicte esté fundada en un motivo erróneo, puede no obstante, ser una resolución co-rrecta. Por consiguiente, aunque la razón expresada por la corte inferior para negar esta moción en la que se solicita el traslado del juicio, pueda ser, como lo es en este caso, a nuestro juicio, infundada, veamos si está o nó justificada por otros fundamentos.
En primer lugar, se sugiere que este caso está compren-dido en el artículo 66 de la Ley de Procedimientos Legales Especiales de Puerto Rico y no se rige en absoluto por núes-*581tro Código de Enjuiciamiento Civil. Veámoslo. Según nues-tros estatutos un pleito como el presente, que envuelve la validez de un testamento, debe entablarse en la corte de dis-trito que tenga jurisdicción territorial sobre la última resi-dencia del testador o sobre el sitio donde radican la mayor parte de sus bienes. (Ley de Procedimientos Legales Espe-ciales, art. 66; Leyes de la Sesión de 1905, pág. 152.) Este fijaría la jurisdicción en el presente caso en la ciudad de San Juan. Aunque la Ley de Procedimientos Legales Especiales es posterior al Código de Enjuiciamiento Civil, ¿puede de-clararse que modifica a la anterior ley de tal modo que prive completamente de jurisdicción a las cortes de jurisdicción general, en donde el caso puede haberse presentado indebida-mente, y exigir su traslado sin tener en cuenta las disposi-ciones de los artículos 81, 82 y 83 del Código de Enjuicia-miento Civil? Creemos que nó. La Ley de Procedimientos Legales Especiáles no niega de modo absoluto la jurisdicción de cualquier otra corte, sino simplemente expresa que la corte del domicilio 'del finado-es donde.se debe seguir la acción para determinar la validez de un testamento. (Art. 66, pág. 152, Leyes de 1905.)
Supongamos que un hombre resida y muera en Aguadilla, donde tiene todas sus propiedades pero que todos su here-deros vivan en San Juan. ¿Están éstos incapacitados para dar jurisdicción a la Corte de Distrito de San Juan? De ningún modo. Supongamos’ que el caso se estableció en Agua-dilla, ¿no puede dicho caso ser trasladado a San Juan por conveniencia de los testigos? Sin duda alguna. Si un caso puede ser trasladado, o en otras palabras, si las disposiciones del artículo 83 del Código de Enjuiciamiento Civil pueden ser invocadas, ¿no es la cuestión referente a la eficacia de un tes-tamento, mencionada en la ley de 1905, sino un ejemplo de le-gislación en pari materia de las disposiciones del Título Y (arts. 75, 76, 77, 78, etc.) del Código de Enjuiciamiento Civil? Parece que nó. ¿Puede considerarse el artículo 66 de la Ley de Procedimientos Legales Especiales como que tiene otro efecto *582que uo sea el de agregar otro caso a los ya enumerados en los que puede establecerse una acción? Ciertamente que nó. El texto del Código de Enjuiciamiento Civil es todavía.más im-perativo. Dispone en su artículo 75, que un juicio puede cele-brarse en tal distrito sujeto a la facultad de poder ser tras-ladado. Como la acción mencionada en el artículo 66 de la ■Ley de Procedimientos Legales Especiales debe estar sujeta a todas las disposiciones del. Código de Enjuiciamiento Civil con respecto a la presentación de la demanda, e^ principio, ci-taciones, contestación, excepciones previas, celebración del juicio, etc., no debe seguramente estar excluida del efecto be-néfico de las disposiciones de los artículos 82 y 83. De un examen detenido encontramos que el artículo 83 se refiere a todos los casos especificados en el artículo 82, y a otros más. El artículo 83 es una simple ampliación para los fines de una completa clasificación de lo dispuesto en el artículo 82, o sea que el juicio puede celebrarse en el distrito en que se esta-blece “a menos que el demandado, al comparecer y contestar o formular excepciones, presente una declaración jurada y fundada, y solicite por escrito, que el juicio se celebre en el distrito correspondiente.” Por tanto, creemos que la Ley de Procedimientos Legales Especiales y el Código de Enjuicia-miento Civil, deben interpretarse conjuntamente y ser harmo-nizados; de modo que llegamos a la conclusión' de que este caso y otros análogos, deben considerarse como comprendi-dos en las prescripciones de los artículos 82 y 83 mencionados anteriormente, debiéndose agregar a la moción en la que se solicita el cambio o traslado de la causa la declaración jurada y fundada. Además, no existe nada en la ley de 1905, que in-terpretada debidamente exima la controversia de un testa-mento del efecto de las disposiciones del artículo 50 del Có-digo de Enjuiciamiento Civil en donde se define lo que es una acción. Esta es evidentemente una acción, según ese tér-mino se interpreta en el estatuto. Entendemos, finalmente, también por esta razón, que la acción definida en el artículo 66 de la Ley de Procedimientos Legales Especiales de 1905, *583se rige para todos sus fines por el Código de Enjuiciamiento Civil, y que los artículos 82 y 83 de la misma son de aplica-ción al presente caso.
No debe olvidarse, sin embargo, qne el demandado debe presentar una declaración jurada y fundada al comparecer y presentar su contestación o excepciones previas. El docu-mento presentado en este caso como una declaración jurada y fundada, es como sigue:
“Affidavit de méritos.. Yo Adolfo Ball y Huicy, juro solemne-mente : que soy uno de los demandados en este caso, y el único que reside en Arecibo, que todos los demás demandados residen y tienen su domicilio en la ciudad de San Juan, dentro del distrito judicial del mismo nombre; que Bernardo Huicy falleció en Miramar, sitio de Santurce del término de San Juan donde tuvo su último domicilio; que la mayor parte de los bienes dejados por Bernardo Huicy se encuentran y se encontraban en el momento de su fallecimiento en el término municipal del Distrito Judicial de San Juan, consistiendo principalmente en acciones de la Compañía de Redes Telefónicas de dicha ciudad y en un solar en- Miramar; que los demandados han expuesto fiel y completamente los hechos de este caso a su abogado Don José Tous Soto y en opinión de éste, tenemos una buena defensa en los méritos contra la presente demanda.”
¿Puede considerarse que con esto se fia cumplido con el es-tatuto? La declaración jurada expresa de modo inequívoco “que los demandados fian expuesto fiel y completamente los hechos de este caso a su abogado,” hacieüdo mención de su nombre, ‘1 quien es de opinión que tenemos una buena defensa en'los méritos, contra la presente demanda.” El artículo 82 del Código de Enjuiciamiento Civil que exige que el deman-dado cuando solicite el traslado del juicio, presente una decla-ración jurada y fundada, es una copia del artículo 396 del Código de Enjuiciamiento Civil de California. (Véase a 3 Po-meroy pág. 141.) Por lo tanto, debemos examinar las deci-siones de California para poder hacer una interpretación del estatuto. (Bonilla v. Porto Rico Leaf Tobacco Co., resuelto por este tribunal en 12 de abril de 1909.) Un gran número de casos de este Estado sostienen que una declaración jurada *584como la que está sometida a nuestra consideración y aún otras más pobres, son suficientes para que se cumpla con los requisitos del estatuto. (Véase a Woodward v. Backus, 20 Cal., 141; Nickerson v. California Raisin Co., 61 Cal., 268; Watkins v. Degener, 63 Cal., 500; Buell v. Dodge, 63 Cal., 553; Rathgeb v. Tiscornia, 66 Cal., 96; y Nolan v. Duffie, 125 Cal., 334.)
En varios casos este tribunal ba considerado cuestiones referentes a traslados de cansas, pero en ninguno de ellos se ba considerado y resuelto de modo directo la cuestión que precisamente se ba presentado en este caso. En 25 de marzo de. 1909, tuvimos sometido a nuestra consideración el caso de Arzuaga y Co. v. Aramburu, pero el fundamento que se alegó para que se trasladará el pleito fué el de la conveniencia de los testigos, y aunque fué presentada una declaración jurada y fundada, no se consideró por este tribunal. En el caso de Bonilla v. Porto Rico Leaf Tobacco Co., resuelto por esta cor-te en 12 de abril de 1909, no se presentó ninguna declaración jurada y fundada, pero la corte sentenciadora fué de opinión que la contestación jurada suplía a dicba declaración jurada, opinión que parece estar sostenida por la de este tribunal. El caso de Río v. Vásques, resuelto en veinte y uno de diciembre último, era uno en que se trataba del traslado de la causa, pero no se presentó ningún affidavit of merit's no surgiendo en dicho caso la cuestión referente a la suficiencia del mismo. En el caso de Fajardo v. Tió, este tribunal emitió una opinión en 24 de febrero último, en la que declaraba que la declaración jurada presentada como un affidavit of merits era insuficiente, porque simplemente expresaba que el demandado vivía en otro distrito. En la‘opinión se dice: “Esta no es la declaración jurada y fundada a que bace referencia el artículo 82. La declaración jurada y fundada es una en que, el que la sus-cribe expone beebos bastantes que permitan a la corte ver que él tiene una buena defensa en la acción.” Los casos de Buell v, Dodge j Nickerson v. Cal. Raisin Co., de California, se citan en apoyo de esta proposición. Pero de un examen más *585detenido de dichos casos, se verá que -no se resuelve así la cuestión; y que la proposición enunciada es más amplia de la que justifican los casos de California. . Si seguimos la juris-prudencia de California, debemos circunscribir la proposición enunciada en el caso de Fajardo a las declaraciones juradas que se presenten, sin tomar en consideración la cuestión re-lativa a la opinión del abogado y excluir los casos como el que se ha presentado en la declaración jurada que ahora con-sideramos. Podemos propiamente hacer esto, puesto que en el último caso de Puerto Rico que se ha m’enciónado, no fué presentada en absoluto ninguna declaración jurada y fun-dada, y la proposición transcrita de la opinión fué realmente un obiter dictum.
Los casos de nuestro tribunal que brevemente hemos exa-minado son los únicos que hemos podido encontrar en donde se trate de traslado de causas, o por lo menos en que se dis-cuta lo que es una declaración jurada y fundada. Por tanto, estamos obligados a seguir los casos de California y a decla-rar, que una declaración jurada que exprese que el demandado ha expuesto fielmente a su abogado los hechos del caso, y que, según la opinión de su abogado, tiene 'una buena .defensa en los méritos, contra la demanda, es una en que se cumple con todos los requisitos de nuestro estatuto sobre la materia.
Por tanto, habiendo cumplido los demandados y apelantes con todos.los requisitos.de los estatutos que rigen los trasla-dos de causas, debieron haber alcanzado éxito en la corte inferior. Por las razones expresadas en esta opinión, la resolu-ción negando la moción en la .que se solicitaba el traslado a otro distrito, y contra la cual se ha interpuesto esta apela-ción, (jebe revocarse y concederse el traslado solicitado.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.